DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 3/04/21.  Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/04/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US PGPub 2008/0248629, hereinafter referred to as “Yamazaki”).
Yamazaki discloses the semiconductor wafer and/substrate as claimed.  See figures 2B, and 5A-7, and corresponding text, where Yamazaki teaches, in claim 1, a semiconductor wafer, comprising: 
a handle wafer (100) (figure 2B; [0040]); 
a first oxide layer (121) disposed over the handle wafer (100) (figure 2B; [0031], [0040]); 
a device layer (102) disposed over the first oxide layer (121) (figure 2B; [0040]); and 
a second oxide layer (104) disposed vertically between the first oxide layer (121) and the device layer (102), wherein the first oxide layer (121) has a first etch rate for an etch process and the second oxide layer (104) has a second etch rate for the etch process, and wherein the second etch rate is greater than the first etch rate (figure 2B; [0031], [0040], the Examiner views that the determination of patentability is based on the product itself (See MPEP 2113 Section I).  As described in the Applicant’s disclosure [0022-0023] a first oxide layer is a thermal oxide layer and the second oxide layer is a CVD oxide layer. Yamazaki teaches both layers formed by these processes in which the properties of these materials will have different etch rates having one etch rate greater than other.  As it relates to the language of “etch process”  this is consider functional language relating to the process in which a determination of patentability is related to the final product (See MPEP 2113 Section I).
Yamazaki teaches, in claim 2, wherein the first oxide layer contacts the second oxide layer at a bond interface (figure 2B; [0031], [0040]).
Yamazaki teaches, in claim 4, wherein: the first oxide layer has a first dielectric strength (figure 2B; [0040]); and the second oxide layer has a second dielectric strength that is less than the first dielectric strength (figure 2B; [0031], [0040]).
Yamazaki teaches, in claim 5, wherein: the first oxide layer is silicon dioxide (SiO2); and the second oxide layer is SiO2 (figure 2B; [0031], [0040]).
Yamazaki teaches, in claim 6, wherein outermost sidewalls of the second oxide layer are disposed between outermost sidewalls of the first oxide layer (figure 2B; [0040]).
Yamazaki teaches, in claim 7, wherein the first oxide layer extends continuously along an upper surface of the handle wafer, a first sidewall of the handle wafer, a bottom surface of the handle wafer, and a second sidewall of the handle wafer opposite the first sidewall of the handle wafer (figure 2B; [0040]).

Yamazaki teaches, in claim 16, an integrated chip (IC), comprising:
a semiconductor substrate comprising: 
a handle substrate (100); (figures 5A-5C; [0050-0052])
a device substrate (101/102) disposed over the handle substrate (100); and 
a composite insulator structure  (121, 104) disposed between the handle substrate (100) and the device substrate (101/102) , wherein the composite insulator (121, 104) structure comprises a first insulator structure (121) and a second insulator structure (104), wherein the second insulator structure (104) is disposed vertically between the device substrate (101/102) and the first insulator structure, wherein the first insulator structure (121) contacts the second insulator structure (104) at a bond interface, wherein the first insulator structure has a first etch rate for an etch process and the second insulator structure has a second etch rate for the etch process that is greater than the first etch rate; (figures 5A-5C; [0050-0052], the Examiner views that the determination of patentability is based on the product itself (See MPEP 2113 Section I).  As described in the Applicant’s disclosure [0022-0023] a first oxide layer is a thermal oxide layer and the second oxide layer is a CVD oxide layer. Yamazaki teaches both layers formed by these processes in which the properties of these materials will have different etch rates having one etch rate greater than other.  As it relates to the language of “etch process”  this is consider functional language relating to the process in which a determination of patentability is related to the final product (See MPEP 2113 Section I); and 
a semiconductor device (figure 7) disposed on the device substrate (101/102).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US PGPub 2008/0248629, hereinafter referred to as “Yamazaki”) as applied to claims 1 and 16 above, and further in view of Rachmady et al. (US PGPub 2008/0099839, hereinafter referred to as “Rachmady”).
Yamazaki discloses the semiconductor device substantially as claimed.  See the rejection above.
However, Yamazaki fails to show, in claim 3, wherein the etch process is a hydrofluoric etching process (Examiner views that the claims are drawn to patentability to the final product).
Rachmady teaches, in claim 3, a similar semiconductor device that includes silicon oxide layers (205, 207)  formed by conventional processing techniques (figure 2; [0019]). In addition, Rachmady provides a teaching of a cleaning process that incudes the use of a dilute (HF) standard cleaning process used to removing oxide layers ([0020]). Lastly, Rachmady provides the advantages that in wafer bonding techniques where substrates of different crystal orientation where handle wafer is treated with hydrofluoric acid to creates hydrophobic bonding allowing for a more efficient contact between substrates. ([0002-0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the etch process is a hydrofluoric etching process, in the device of Yamazaki, according to the teachings of Rachmady, with the motivation of that in wafer bonding techniques where substrates of different crystal orientation where handle wafer is treated with hydrofluoric acid to creates hydrophobic bonding allowing for a more efficient contact between substrates.

Yamazaki fails to show, in claim 17, wherein the etch process is a hydrofluoric etching process.
Rachmady teaches, in claim 17, a similar semiconductor device that includes silicon oxide layers (205, 207)  formed by conventional processing techniques (figure 2; [0019]). In addition, Rachmady provides a teaching of a cleaning process that includes the use of a dilute (HF) standard cleaning process used to removing oxide layers ([0020]). Lastly, Rachmady provides the advantages that in wafer bonding techniques where substrates of different crystal orientation where handle wafer is treated with hydrofluoric acid to creates hydrophobic bonding allowing for a more efficient contact between substrates. ([0002-0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the etch process is a hydrofluoric etching process, in the device of Yamazaki, according to the teachings of Rachmady, with the motivation of that in wafer bonding techniques where substrates of different crystal orientation where handle wafer is treated with hydrofluoric acid to creates hydrophobic bonding allowing for a more efficient contact between substrates.

Yamazaki in view of Rachmady shows, in claim 18, further comprising: 
an isolation structure disposed in the device substrate, wherein the isolation structure laterally surrounds the semiconductor device, wherein the isolation structure extends vertically through the device substrate to contact the second insulator structure, and wherein the second insulator structure vertically separates the isolation structure from the first insulator structure (figure 3; [0026], Rachmady).
Yamazaki in view of Rachmady shows, in claim 19, wherein: the first insulator structure comprises oxygen; and the second insulator structure comprises oxygen (figure 2B; [0031], [0040]).
Yamazaki in view of Rachmady shows, in claim 20, wherein: the first insulator structure has a first thickness (figure 2B; [0032]); the second insulator structure has a second thickness (figure 2B; [0040], [0027], Rachmady); and a ratio of the second thickness to the first thickness is between about 0.1 and about 10 (figure 2B; [0040], [0027], Rachmady).


Claim(s) 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US PGPub 2008/0248629, hereinafter referred to as “Yamazaki”) in view of . Rachmady et al. (US PGPub 2008/0099839, hereinafter referred to as “Rachmady”).

 Yamazaki shows, in claim 8, an integrated chip (IC), comprising:
 a semiconductor substrate comprising: 
a handle substrate (100); a device substrate (101/102) disposed over the handle substrate (100); and 
a composite oxide structure (121, 104) disposed between the handle substrate (100) and the device substrate (101/102), wherein the composite oxide structure (121, 104) comprises a first oxide structure (121) and a second oxide structure (104), wherein the second oxide structure (1040 is disposed vertically between the first oxide structure (121) and the device substrate (101/102), wherein the first oxide structure (121) has a first etch rate for a hydrofluoric etch and the second oxide structure has a second etch rate for the hydrofluoric etch, and wherein the second etch rate is greater than the first etch rate (figures 5A-5C; [0050-0052], the Examiner views that the determination of patentability is based on the product itself (See MPEP 2113 Section I).  As described in the Applicant’s disclosure [0022-0023] a first oxide layer is a thermal oxide layer and the second oxide layer is a CVD oxide layer. Yamazaki teaches both layers formed by these processes in which the properties of these materials will have different etch rates having one etch rate greater than the other.  As it relates to the language of “a hydrofluoric etch”  this is consider functional language relating to the process in which a determination of patentability is related to the final product (See MPEP 2113 Section I);; and 
a semiconductor device (figure 7) disposed on the device substrate (102); and 
an interlayer dielectric (ILD) layer (115) disposed over the semiconductor device.

However, Yamazaki fails to explicitly show, in claim 8, a hydrofluoric etch.

Rachmady teaches, in claim 8, a similar semiconductor device that includes silicon oxide layers (205, 207)  formed by conventional processing techniques (figure 2; [0019]). In addition, Rachmady provides a teaching of a cleaning process that includes the use of a dilute (HF) standard cleaning process used to removing oxide layers ([0020]). Lastly, Rachmady provides the advantages that in wafer bonding techniques where substrates of different crystal orientation where handle wafer is treated with hydrofluoric acid to creates hydrophobic bonding allowing for a more efficient contact between substrates. ([0002-0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a hydrofluoric etch, in the device of Yamazaki, according to the teachings of Rachmady, with the motivation of that in wafer bonding techniques where substrates of different crystal orientation where handle wafer is treated with hydrofluoric acid to creates hydrophobic bonding allowing for a more efficient contact between substrates.

Yamazaki in view of Rachmady shows, in claim 9, wherein the first oxide structure extends continuously from a first side of the handle substrate to a second side of the handle substrate opposite the first side of the handle substrate (figure 2B; [0031], [0040]).
Yamazaki in view of Rachmady shows, in claim 10, wherein the second oxide structure extends continuously from the first side of the handle substrate to the second side of the handle substrate (figure 2B; [0031], [0040]).
Yamazaki in view of Rachmady shows, in claim 11, wherein the device substrate extends continuously from the first side of the handle substrate to the second side of the handle substrate (figure 2B; [0031], [0040]).

Yamazaki in view of Rachmady shows, in claim 12, wherein: outermost sidewalls of the handle substrate are substantially aligned with outermost sidewalls of the first oxide structure, respectively (figure 2B; [0031], [0040]); the outermost sidewalls of the first oxide structure are substantially aligned with outermost sidewalls of the second oxide structure, respectively (figure 2B; [0031], [0040]); and outermost sidewalls of the device substrate are substantially aligned with the outermost sidewalls of the second oxide structure, respectively (figures 2B and 7; [0031], [0040], [0069-0070]).

Yamazaki in view of Rachmady shows, in claim 13, further comprising: 
a third oxide structure separated from the first oxide structure by the handle substrate, wherein a chemical composition of the third oxide structure is substantially the same as a chemical composition of the first oxide structure, wherein the third oxide structure has a third etch rate for the hydrofluoric etch, and wherein the third etch rate is substantially the same as the first etch rate (figure 2B; [0031], [0040]; [0019], Rachmady teaches that the thermal oxide may be on both wafers).

Yamazaki in view of Rachmady shows, in claim 14, wherein: the first oxide structure contacts the handle substrate; the third oxide structure contacts the handle substrate; the second oxide structure contacts the first oxide structure at a bond interface; and the second oxide structure contacts the device substrate (figure 2B; [0031], [0040]; [0019], Rachmady teaches that the thermal oxide may be on both wafers).

Yamazaki in view of Rachmady shows, in claim 15, wherein: outermost sidewalls of the handle substrate are substantially aligned with outermost sidewalls of the first oxide structure, respectively (figure 2B; [0031], [0040]); the outermost sidewalls of the first oxide structure are substantially aligned with outermost sidewalls of the second oxide structure, respectively (figure 2B; [0031], [0040]); outermost sidewalls of the device substrate are substantially aligned with the outermost sidewalls of the second oxide structure, respectively (figure 2B; [0031], [0040]); and outermost sidewalls of the third oxide structure are substantially aligned with the outermost sidewalls of the handle substrate, respectively (figure 2B; [0031], [0040]; [0019], Rachmady teaches that the thermal oxide may be on both wafers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             July 16, 2022